PER CURIAM.
This appeal is from a final order entered by the county judge of Volusia County dismissing appellant’s petition for assignment of dower in the estate of Ludwig Scheidig, deceased. The order of dismissal was entered after appellant introduced evidence in support of her claim, and after she had rested her case.
Appellant’s petition for dower is predicated upon the claim that she was the common-law wife of Ludwig Scheidig at the time of his death. The issue raised by her petition involved a mixed question of law and fact. The evidence adduced by appellant was unconvincing and susceptible of the inference that no common-law marriage was consummated between her and the decedent. From our review of the record we fail to find where appellant has clearly demonstrated error. The order appealed is accordingly affirmed.
WIGGINTON, Acting C. J., CARROLL, DONALD K., J., and W. L. FITZPATRICK, Associate Judge, concur.